Citation Nr: 1105542	
Decision Date: 02/10/11    Archive Date: 02/18/11	

DOCKET NO.  09-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the reduction in compensation from 100 percent to 30 
percent for the Veteran's service-connected coronary artery 
disease was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of May 2008 decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Good or sufficient cause having been shown, the Veteran's appeal 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.

REMAND

A review of the record in this case raises some question as to 
the propriety of the reduction from 100 percent to 30 percent for 
the Veteran's service-connected coronary artery disease.  

In that regard, pertinent evidence of record is to the effect 
that, on February 25, 2006, the Veteran suffered an inferior wall 
myocardial infarction, for which he received treatment with a 
thrombolytic agent.  At the time of a VA cardiovascular 
examination in August 2006, it was noted that, in May 2006, the 
Veteran presented to the Gainesville (Florida) VA Medical Center 
for left heart catheterization, at which time he was found to 
have a 60 percent lesion in his left anterior descending coronary 
artery, in addition to mild hypokinesis in the anterior lateral 
wall.  During the course of catheterization, a Taxus 3.0 by 12.0 
millimeter stent was placed in the Veteran's left anterior 
descending coronary artery.  Significantly, at that time, his 
ejection fraction was 60 percent.  Following VA examination, it 
was noted that further cardiac testing was not indicated, 
inasmuch as, based on the Veteran's known disease, level of 
physical activity, and reported symptoms, he had a functional 
status of "less than 3.0 metabolic equivalents (METs)."  
Additionally noted was that the Veteran's coronary artery disease 
was most likely caused by or a result of his "service-connected" 
diabetes.

In a rating decision of October 2006, service connection was 
granted for coronary artery disease as "most likely caused by or 
the result of " the Veteran's service-connected diabetes 
mellitus.  A 100 percent evaluation was assigned based on 
evidence of a past myocardial infarction, and continued based on 
a workload of less than 3 METs resulting in dyspnea, fatigue, and 
angina.  

Following a subsequent VA cardiovascular examination in December 
2007, the Veteran received a diagnosis of coronary artery 
disease, status post non-ST elevation, myocardial infarction and 
stent placement in the left anterior descending coronary artery 
in May 2006.  Noted at the time was that the Veteran's left 
ventricular ejection fracture was 60 percent, but that his METs 
level was "around 3."  According to the examiner, the Veteran's 
METs level was being reduced because of the Veteran's other 
"nonservice-connected" medical problems, including chronic severe 
low back pain, lumbar radiculopathy, and chronic obstructive 
pulmonary disease.  Further noted was that, were the Veteran not 
to have the co-morbid problems of lumbar radiculopathy, chronic 
obstructive pulmonary disease, and sleep apnea, his METs level 
"just with the heart condition (would be) between 5 and 7."  
Significantly, at the time of the December 2007 VA examination, 
there was no evidence of congestive heart failure.  Based on the 
results of the aforementioned examination, the RO, in a rating 
decision of May 2008, reduced the Veteran's previously assigned 
100 percent schedular evaluation for coronary artery disease to 
30 percent.  That reduction in rating was based primarily on the 
finding that the Veteran's METs, based on his heart condition 
alone, were in the range from 5 to 7.

The Board observes that, during the course of VA outpatient 
treatment in April 2009, it was noted that the Veteran had been 
experiencing "crescendo angina" for the past several months, 
which occurred with less and less exertion.  Moreover, on 
echocardiographic examination in September 2009, there was noted 
the presence of myoconcentric left ventricular hypertrophy, with 
a qualitative ejection fraction of greater than 55 percent.  
Significantly, in a subsequent VA outpatient entry of August 
2010, it was noted that the Veteran had recently been transferred 
from the Daytona Beach VA Outpatient Clinic to Halifax Medical 
Center on August 4, 2010.  Those records are not at this time a 
part of the Veteran's claims file.  

The Board acknowledges that, following review of the Veteran's 
claims folder (and an apparent cardiovascular examination of the 
Veteran) in April 2010, it was noted that, based on the available 
cardiac evidence, the Veteran's estimated METs due solely to his 
cardiac disease was approximately 5 to 7.  However, during the 
course of a hearing before the undersigned Veterans Law Judge in 
December 2010, both the Veteran and his spouse indicated that, 
since the time of the April 2010 examination, the Veteran's 
cardiac symptomatology had become significantly worse.  See 
Transcript, pp. 14, 15, 18.  Moreover, according to the Veteran, 
during the period extending from August to October 2010, he had 
received treatment at two local medical facilities, specifically, 
Putnam Community Medical Center/Heart Center and Cardiac 
Catheterization Laboratory, as well as Halifax Medical Center of 
Daytona Beach.  Significantly, records of the Veteran's treatment 
at those two facilities are not at this time a part of his claims 
folder.

In Brown v. Brown, 5 Vet. App. 413, 420 (1993), the Court has 
interpreted the provisions of 38 C.F.R. § 4.13 to require that in 
any rating reduction case it must be ascertained, based upon a 
review of the entire recorded history of the disorder, whether 
the evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are based 
upon thorough examinations.  In addition, 38 C.F.R. §§ 4.2 and 
4.10 provide that in any rating reduction case, not only must it 
be determined that an improvement in a disability has actually 
occurred, but also that improvement in a disability actually 
reflects improvement in the Veteran's ability to function under 
the ordinary conditions of life and work.

As regards disability ratings in effect for less than five years, 
adequate reexamination that discloses improvement in the 
condition will warrant reduction in rating.  See 38 C.F.R. § 
3.344(c) (2010).  In considering the propriety of a reduction, 
the Board must focus on the evidence of record available to the 
RO at the time the reduction was effectuated, although post-
reduction medical evidence may be considered for the limited 
purpose of determining whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  The 
burden of proof is on VA to establish that a reduction is 
warranted by a preponderance of the evidence.  Kitchens v. Brown, 
7 Vet. App. 320 (1995).

Under the circumstances, the Board is of the opinion that 
additional development, to include a VA examination, would be 
appropriate prior to a final adjudication of the Veteran's 
current claim regarding the propriety of his reduction from a 100 
percent to 30 percent for service-connected coronary artery 
disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993); see also Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the two 
referenced private medical facilities, 
Putnam Community Medical Center/Heart 
Center and Cardiac Catheterization 
Laboratory, and Halifax Medical Center of 
Daytona Beach, with a request that they 
provide copies of any and all records of 
treatment of the Veteran at their 
facilities subsequent to August 2006, the 
date of the most recent private treatment 
of record.  Such records should 
specifically include any and all records of 
treatment of the Veteran at those 
facilities during the period from August 
2010 to the present.  The Veteran should be 
requested to sign the necessary 
authorization for release of those private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
those records, a notation to that effect 
should be included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  Any pertinent VA inpatient or 
outpatient treatment records, subsequent to 
August 2010, the date of the most recent VA 
outpatient treatment of record, should then 
be obtained and incorporated in the claims 
folder.  All attempts to procure such 
records should be documented in the file.    

3.  The Veteran should then be afforded an 
additional VA cardiology examination in 
order to more accurately determine the 
severity of his service-connected coronary 
artery disease.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination.  Moreover, the Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
may have an adverse effect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies (including 
electrocardiographic, echocardiographic, 
and exercise tolerance/stress testing) 
should be performed.  

Following completion of the cardiology 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from acute 
congestive heart failure, and, if so, the 
number of episodes each year since the last 
VA examination in December 2007.  The 
examiner should, additionally, specifically 
comment as to the Veteran's current 
ejection fraction, and the current workload 
(in METs) of which the Veteran is capable 
based solely on his service-connected 
coronary artery disease, and without regard 
to his nonservice-connected lumbar 
radiculopathy, chronic obstructive 
pulmonary disease, and sleep apnea.  All 
such information, once obtained, should be 
made a part of the Veteran's claims folder.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiner prior 
to completion of the examination.  A 
notation to the effect that this record 
review has taken place must be included 
in the examination report.  

4.  The RO/AMC should then readjudicate the 
issue regarding whether the reduction from 
100 percent to 30 percent for the Veteran's 
service-connected coronary artery disease 
was proper.  Should the benefit sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in March 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



